AH1*05*
                                                                             RECEIVED IN
                                              CAUSE NO. 32021                        M 08 2015
                 THE STATE OF TEXAS               §     422ND DISTRICT d^M00^'Qerk
                 VS.                              §

                 ERIC LYLE WILLIAMS              §     KAUFMAN COUNTY, TEXAS
                                           ORDER AND NOTICE

                 The above named defendant was convicted ofcapital murder and sentenced
        to death on December Q, 2014. The Court finds that the defendant is indigent and
        desires to have counsel appointed for the purpose ofa writ ofhabeas corpus under
        Art. 11.071, Texas Code of Criminal Procedure.

              Therefore, the Court hereby appoints the Office ofCapital Writs and
        Director Brad D. Levenson as counsel for defendant to investigate the case, file the
        appropriate writ, and represent the defendant fully. Following the Motion for New
        Trial, trial counsel are relieved of their representation of Mr. Williams.

              The District Clerk is hereby ordered to forward a copy ofthis Order and
        Notice to the Office ofCapital Writs and to the Court ofCriminal Appeals.
        Appointed counsel's address is as follows:

                 Brad D. Levenson                                                FILED IN
                 Office of Capital Writs                                COURT OF CRIMINAL APPEALS
                 Stephen F. Austin Building
                 1700 N. Congress Avenue, Suite 460                             JAN 12 20ir
                 Austin, Texas 78701
                 512-463-8502 - Direct                                       Abel Acosta, Clerk
                 512-463-8590-Fax
                 Brad.Levenson@ocw.texas.gov
                                /h
 >.>•
           csjSo ordeced this        day of December, 2014.


«zx r- -- 31                                           Michael Snipes
££^ — -\'i (£|                                         Visiting Judge - 422nd District Court
du-.       Lu

-J